Citation Nr: 9924973	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a left nephrectomy, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an extraschedular evaluation, based on 
disability resulting from the veteran's service-connected 
left kidney disorder and pursuant to the provisions of 
38 C.F.R. § 3.321 (1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.  

This appeal arises from an April 1993 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claims for an 
increased evaluation for a left nephrectomy, extension of an 
assigned temporary total convalescent rating and an 
extraschedular evaluation, based on disability resulting from 
the veteran's service-connected nephrectomy.  The case was 
remanded by the Board of Veterans' Appeals (Board) in August 
1995 for further development.  

By Board decision of January 1997, the claim for extension of 
an assigned temporary total rating was denied.  The claims 
for an increased evaluation for a left nephrectomy and an 
extraschedular evaluation based on disability resulting from 
the veteran's service-connected nephrectomy were remanded for 
consideration of new schedular criteria.  These claims were 
remanded again in October 1998, for implementation of the 
January 1997 remand request.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The postoperative residuals of the veteran's left 
nephrectomy are productive of no recurrent stones on the 
right and no evidence of recurrent urinary tract infection 
since the nephrectomy; a well-healed left flank incision with 
normal renal function and creatinine is shown.  There is no 
persistent edema or albuminuria is shown.  

2.  The residuals of the veteran's left nephrectomy do not 
show an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent hospitalization sufficient to render impractical 
the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1. .  An evaluation in excess of 30 percent for the 
postoperative residuals of a left nephrectomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.115, 4.115a , Diagnostic Code 7500 (prior 
to and after September 8, 1994).  

2.  An extraschedular evaluation for the veteran's left 
nephrectomy is not warranted. 38 C.F.R. § 3.321 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his accredited representative contend, in 
essence, that the veteran's post-operative residuals of a 
left nephrectomy are more severe than the current evaluation 
reflects.  He also argues that his ability to work is 
restricted based on his nephrectomy.  

At the outset, it is important to determine if the veteran 
has established a well-grounded claim for an increased 
evaluation for the post-operative residuals of a left 
nephrectomy, that is, one that is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim for an increased evaluation 
is a well-grounded claim if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has asserted that the 
aforementioned service-connected disability is more severe 
than currently evaluated.  Therefore, he has established a 
well-grounded claim.  

Having satisfied this burden, VA has a duty to assist in the 
development of facts pertinent to this claim.  The Board is 
satisfied in this case that all relevant facts have been 
properly developed.  The veteran has undergone VA examination 
and VA outpatient treatment records have been submitted on 
behalf of these claims.  The claim was remanded for further 
development and for the claim to be considered under the 
criteria in effect prior to September 1994 and the new 
criteria in effect since that time.  The record is complete; 
there is no further duty to assist in the development of 
these claims as mandated by 38 U.S.C.A. § 5107(a).  

Some of the basic facts are not in dispute.  Service 
connection is in effect for the post-operative residuals of a 
left nephrectomy under the provisions of Diagnostic Code 
7500.  VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  

Service connection was originally established for a 
postoperative scar for a pyeloplasty by rating decision of 
June 1991.  A noncompensable evaluation was assigned, 
effective from December 1990.  In February 1992, the veteran 
was hospitalized by VA and his left kidney was removed. By 
rating decision of August 1992, a temporary total rating for 
convalescence from February 1992 to April 1992 was granted, 
pursuant to 38 C.F.R. § 4.30.  Effective May 1992, a 
30 percent evaluation was assigned for the post-operative 
residuals of a left nephrectomy.  The 30 percent evaluation 
has been in effect to this date.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran was admitted to the VA hospital in February 1992 
with a history of chronic left nephrolithiasis and underwent 
several diagnostic studies such as a CT scan of the renal 
area and abdomen and was scheduled for possible extraction of 
renal stones or consideration of a left nephrectomy.  During 
the procedure, it was decided to do a left nephrectomy 
because of the status of the left kidney with microscopic 
atrophic kidney and multiple adhesions to the surrounding 
tissue with fibrotic changes.  The pathologist report of the 
specimen was chronic pyelonephritis and nephrolithiasis with 
cortical atrophy, medullary and calyceal fibrosis, patchy 
tubular thyroidization.  His post-operative course was 
without major complications.  He had an open area in the 
medial part of the wound, approximately 2 centimeters, with 
some drainage, which, at the time of discharge, was without 
signs of infection and was granulating.  

In March 1992, the veteran was seen in the surgery clinic for 
follow-up.  A notation was made in the record that there was 
follow-up of the left flank around healing by secondary 
intention.  The diagnosis was status post left nephrectomy.  
He was told to return in two weeks for further follow-up.  

On April 3, 1992, the veteran was seen in the VA 
genitourinary clinic for a two week follow-up.  It was noted 
that the veteran had undergone a left nephrectomy in February 
1992.  The clinical notation by the examiner indicated that 
the wound was healed and doing "fine".  The veteran was 
instructed to return to the clinic in six months.  

In January 1993, the veteran was seen in the VA genitourinary 
clinic.  It was noted that he had no complaints and was doing 
satisfactorily.  The examiner also stated that the veteran 
was one year post surgery and from a neurological point of 
view, he could return to full work activity.  

In February 1993, the veteran was hospitalized and underwent 
a cystopanendoscopy biopsy.  He was diagnosed with benign 
prostatic hypertrophy.  A history of a January 1992 
nephrectomy was noted, with no current clinical findings 
related thereto.

VA outpatient treatment records from April 1993 to December 
1993 were associated with the claims folder.  The April 1993 
report indicated that the veteran was asymptomatic with no 
stones or hematuria.  His general condition was described as 
satisfactory.  In June 1993, the report was primarily 
regarding his prostate.  In October 1993, he was seen and 
noted to have no pain or hematuria.  In December 1993, it was 
noted that he had a left nephrectomy in 1992.  He was 
described as doing fine.  His BUN and creatinine were within 
normal limits.  The examiner indicated that the veteran 
should be discharged from the clinic.  

Pursuant to the Board's remand of August 1995, the veteran 
underwent a March 1996 VA examination.  He complained of some 
difficulty with closure of the left nephrectomy scar.  It was 
noted that the scar closed by secondary intention.  The 
veteran did not mention infection of the wound.  He related 
that his surgeon told him not to return to work until 
January 1993 and that he could not lift anything at all 
during that period.  Physical examination revealed a 
34 centimeter surgical scar of the left flank, that was 
nontender and well healed.  There was disruption of the 
abdominal obliques and some weakness of the abdominal wall to 
palpation in the left flank area.  There were no other 
abnormalities.  The assessment was that the veteran was 
status post left nephrectomy.  There was no evidence of 
recurrent stones on the right, and no evidence of recurrent 
urinary tract infections since the nephrectomy.  The examiner 
stated that the veteran's only complaint was that of lower 
back pain.  The examiner stated that after his review of the 
claims file, it was his opinion, based on another VA 
examiner's note of April 1992, that the veteran was probably 
able to return to work at that time.  This examiner stated 
that it was his opinion that convalescence to April 1992 was 
sufficient time for the veteran to recover from his surgery 
based upon the evidence of record.  

In March 1997, the veteran was hospitalized by VA for a left 
inguinal hernia repair.  It was noted on the anesthetic 
evaluation that the veteran had a history of a left 
nephrectomy in 1992, performed for chronic infection.  Also 
noted was that at the time of the examination, the veteran 
led an active lifestyle and was employed as a bartender.  

In September 1997, the veteran underwent an examination by a 
private practitioner for VA purposes.  The veteran was noted 
to have a long history of urolithiasis with a left 
nephrectomy for chronic obstructive infection and stones.  
Since that time, his surgical wound has healed well.  He has 
had no difficulty with other wound infections or herniations 
in the wound.  He was noted not to have passed any other 
kidney stones since 1992.  He was noted to have kidney stones 
in his right kidney which have been asymptomatic.  They had 
not been evaluated for five years.  He denied any hematuria 
or urinary tract infections.  He also denied any obstructive 
or irritative voiding symptoms or incontinence.  He 
complained of occasional muscle spasm around the incision 
with twisting of the torso.  With long periods of sitting, he 
had some aching in his back around this site.  Physical 
examination revealed a well-healed left flank incision.  
There was some secondary healing in the middle of the 
incision.  There was some indenting of the incision as would 
be expected from infection and scarring and there was some 
muscle laxity around the incision.  The diagnosis was history 
of kidney stones, status-post left nephrectomy.  

In March 1999, the veteran underwent an examination by a 
private practitioner for VA purposes.  The examiner indicated 
that the veteran's renal function one year prior to the 
examination appeared to be normal with a blood urea nitrogen 
(BUN) of 0.8 and a normal creatinine.  The veteran had no 
signs of edema or albuminuria.  A 24 hour protein and 
creatinine study revealed protein in the urine and normal 
creatinine clearance.  A renal ultrasound showed that the 
right kidney was enlarged and there was a one centimeter cyst 
projected in the mid cortex.  It was hypertrophied in 
response to the previous nephrectomy.  There was no 
hydronephrosis.  A culture report showed no growth of 
significance.  At the time of the examination, no other 
abnormalities were found.  The diagnostic impression was 
removal of the left kidney, no renal lithiasis on ultrasound, 
mild proteinuria and normal creatinine clearance.  

Effective September 8, 1994, the criteria for removal of one 
kidney was changed and is to be rated under new criteria 
codified at 38 C.F.R.§§ 4.115, 4.115a Diagnostic Code 7500.  
See Schedule for Rating Disabilities; The Genitourinary 
System, 59 Fed. Reg. 46339 (1994).  

Under the new criteria, the minimum evaluation for removal of 
one kidney is 30 percent.  If there is nephritis, infection, 
or pathology of the other kidney, the disability is to be 
evaluated as renal dysfunction.  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating.  Persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, warrants an 80 percent rating.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101, warrants a 60 percent rating.  

Under the criteria in effect prior to September 8, 1994, a 
30 percent evaluation was warranted where there was absence 
of one kidney, the other functioning normally; "mild to 
moderate" impairment warranted a 60 percent rating; 
"severe" impairment warranted a 100 percent rating.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Therefore, it is necessary that the Board 
evaluate the veteran's claim under both the old and new 
criteria.  

It is important to note that the RO has reviewed the claim 
under both criteria and the veteran has been given adequate 
notice and the opportunity to submit evidence or argument on 
the question.  The veteran has also been provided a Statement 
of the Case (SOC) which provided the veteran with the 
regulatory requirements.  The Board finds that there is no 
prejudice to the veteran in the final adjudication of this 
claim.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

During the pendency of this appeal, a case of particular 
import to this appeal was decided by the Court.  The Court 
rendered a decision in Rhodan v. West, 12 Vet. App. 55 (1998) 
with respect to Equal Access to Justice Act (EAJA) fees in 
cases where the underlying appeals were remanded to the Board 
for readjudication on the sole ground that under Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), the appellants were 
entitled to an adjudication of their claims for an increased 
rating for service-connected PTSD under the final version of 
the revised mental disorder rating schedule published by the 
Secretary on October 8, 1996, effective as of 
November 7, 1996.  The Court determined in this case that 
revised regulations do not allow for their retroactive 
application prior to November 7, 1996.  Therefore, in view of 
the effective date rule contained in 38 U.S.C.A. § 5110(g), 
which prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law, the Secretary's legal obligation to apply 
November 7, 1996, as the effective date of the revised 
regulations prevents application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  In light of the Court's holding in 
Rhodan, the new criteria should not be applied to evidence 
dated prior to September 8, 1994, the date of the new rating 
criteria for the genitourinary system.  

A review of the evidence of record reveals that the veteran 
does not warrant a 60 percent evaluation under the old or new 
criteria.  There is no evidence of mild to moderate 
impairment of the veteran's remaining right kidney, necessary 
under the old criteria to warrant a 60 percent evaluation.  
The medical evidence shows that after the veteran's left 
nephrectomy, his general condition since April 1993 has been 
satisfactory.  There was no pain or hematuria at that time.  
His BUN and creatinine were within normal limits.  By VA 
examination in March 1996, there was still no evidence of 
recurrent stones in the right kidney and no evidence of 
recurrent urinary tract infections.  His only complaint was 
lower back pain and since 1995, his back pain was associated 
with lumbosacral strain, not with his kidney disability.  
Additionally, his most recent VA examination in March 1999 
showed that there were no signs of edema and albuminuria and 
his creatinine clearance test was normal.  His right kidney 
was hypertrophied, according to the examiner, in response to 
the previous nephrectomy.  There was no renal lithiasis and 
the culture report showed no growth of significance.  There 
was mild protein in the urine, however, it was not indicative 
of any abnormality.  Furthermore, although there was a one 
centimeter cyst projected on his renal ultrasound, there was 
no hydronephrosis or mass seen, nor was there any perinephric 
fluid collection.  Constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under the Diagnostic Code, 
necessary to warrant a 60 percent evaluation, under the new 
criteria, also is not shown.  Therefore, there are no 
findings sufficient to warrant a 60 percent evaluation under 
either the new or old criteria, and therefore, an evaluation 
in excess of 30 percent under the old criteria or new 
criteria in effect since September 8, 1994, is not warranted.  

Finally, the above decision is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  However, the Board notes that the veteran also 
raised the issue of an extraschedular evaluation, pursuant to 
the provisions of 38 C.F.R. § 3.321.  There is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected genitourinary disability.  In 
this regard, the Board notes that there has been no showing 
that the disability under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), has necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In fact, the VA 
examiner during an outpatient treatment visit in January 1993 
indicated that the veteran, at that time, was able to return 
to full work activity.  During a March 1996 VA examination, 
the examiner also indicated that based on the examiner's note 
of April 1992, the veteran could probably return to work at 
that time.  He also stated that the veteran's convalescence 
time to April 1992 was sufficient time for him to recover 
from his 1992 surgery.  Moreover, in March 1997, there was 
evidence of record that the veteran at that time led an 
active lifestyle and was employed as a bartender. Finally, 
there is no indication in the medical record that the veteran 
has necessitated hospitalization for his kidney condition 
since his hospitalization for his left nephrectomy in 1992.  
Therefore, an increased evaluation for his post-operative 
residuals of a left nephrectomy on an extraschedular basis is 
also not warranted.  The preponderance of the evidence is 
against the claim.  Thus, the benefit of the doubt doctrine 
is not for application.


ORDER

An evaluation in excess of 30 percent for postoperative 
residuals of a left nephrectomy is denied.  

An extraschedular evaluation based on disability resulting 
from the veteran's s                                           
service-connected left kidney disorder, pursuant to the 
provisions of 38 C.F.R. § 3.321, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

